DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-2, 5-9, 11-12, 14, 16-20, and 22-25.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0045] states every 250 microseconds.” While the specification describes every 250 microseconds very specifically, it does not describe the wider possibility of every few hundred microseconds. Therefore, new matter has been added.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a few hundred microseconds" in claim 24 is a relative term which renders the claim indefinite.  The term “a few hundred microseconds " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “a few hundred microseconds” will be interpreted as “250 microseconds”.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, 11-14, 16-19, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (US 20160224094) in view of Song et al. (US 20110161627) and Bose et al. (US 20100268975).
Regarding claim 1, Klein teaches
A method determining power consumption of a task executing on a plurality of processing cores, the method comprising: 
estimating power usage of each of a plurality of virtual machines running on the plurality of processing cores of the processor by: ([0060], “A time stamp counter will provide a number of units of time, in machine cycles, and the machine instruction can, at a given time stamp, calculate how many Watts have been consumed for a particular energy context, thread, CPU, core, package, etc., which can be used to estimate energy consumption for a particular context.” And [0062], “Using a component such as a read 
detecting, by each of the plurality of processing cores, various types of respective events indicating respective changes of energy consumption of the respective cores, wherein the respective events include a change in internal or external voltage for at least one of the plurality of cores and a change in frequency for at least one of the plurality of processor cores; (Klein teaches that both “time slicing” and “energy slicing” can be used where as described by the in paragraphs below energy can be calculated/estimated when there is a change in frequency or voltage of the core and these changes can be used to adjust the energy counters. Additionally, that means that while one CPU adjusts a frequency or power state, a second CPU could adjust its voltage or power state. (Figs. 2-7 (at least one CPU 316), where cores are interpreted as two or more CPU 316, [0038], “The power management service can keep track of the operational state of any such component at different times when utilized by, or allocated to, a customer. An amount of power consumption can be determined for each state, which then can be used to determine an overall amount of power consumption for the customer.”, [0040], “As discussed, the energy consumption information can be broken down by component, task, period of time, or other such information.” [0045], “For a device such as a CPU, where multiple users might have instructions processed by the processor at different times, portions of the processing time or "time slices" can be allocated to various customers. Certain CPUs can determine the amount of power used by that processor over a period of time. A CPU might receive a request with a VM_ID, and can track the amount of power consumption VM_ID, which can be used by the power management service to attribute that power consumption to the relevant customer. In some embodiments, a CPU might include a counter of power consumption that resets with each new VM_ID received. The CPU can know when it is processing instructions in a particular state for a particular customer, and knows when it is cycling through different operational states and idle states in response to a particular VM instruction. … A hypervisor or other virtual memory manager can potentially read this information on a regular basis, or at designated times, using interrupts or other appropriate mechanisms. The processor in some embodiments can track the number of Watts used over a period of time, and report or expose that information by VM_ID for a particular time slice.” [0057-59], “In order to determine energy consumption during a period of time, it is necessary in at least some embodiments to be able to determine the operational mode or state of the processor, in order to calculate how much energy was used by the processor during a particular power cycle. … As the processor does automatic switching between states, it can be desirable to obtain information about these switches in order to provide more accurate feedback and/or accurate charges to the respective customers. … An approach in accordance with various embodiments can compute the energy information from information that is, or might be, available in the processor, where the information can include scaling information, the length of time the processor has been operating at a particular frequency, or other such information. … Further, the operating frequency, voltage, or other such values of each of these components can be determined for a particular power cycle in order to determine the energy consumption over that cycle. The consumption for these components then can also be attributed to individual customers based at least in part upon their usage profiles over that power cycle.” And [0070-71], “If the energy goal cannot be reached, an estimation can be provided to the customer for approval or the processor can be configured to come as close to the energy or time period target as possible. … The hardware monitors thus can be used to assist in setting the processor power states directly based at least in part upon the actual execution of part of the customer workload. … a processor can adjust various operating parameters, such as to adjust an operating frequency or voltage, in order to adjust the performance to more closely reach the energy target. Various software monitoring and analysis mechanisms can be used as well in various embodiments.”) 
determining, by the respective cores, respective data indicating respective magnitudes of the changes of energy consumption of the respective cores; ([0036], “A customer also can specify a preferred or target operational state (e.g., a p-state as used for certain voltage and/or frequency operating points for various processors) wherein the CPU can be running with different power profiles, but the CPU can be capable of doing useful work in any p-state. Reducing an operating frequency and/or voltage can cause the device to enter a higher p-state. Reducing the clock frequency will reduce the operational speed of the processor, which also reduces energy consumption rate. Reducing the voltage decreases the leakage current from the transistors of the processor, making the processor more energy efficient.” [0045], “The CPU can know operational states and idle states in response to a particular VM instruction. The CPU can account for this information internally. A hypervisor or other virtual memory manager can potentially read this information on a regular basis, or at designated times, using interrupts or other appropriate mechanisms. The processor in some embodiments can track the number of Watts used over a period of time, and report or expose that information by VM_ID for a particular time slice.” Where operational states and p-states are the operating frequencies and voltages) 
reading respective task identifiers of tasks running on respective cores from respective registers of respective cores; and ([0045], “In other embodiments, a CPU can know the VM context in which it is currently running. The processor can then expose (e.g., to the hypervisor) power consumption information by VM_ID, which can be used by the power management service to attribute that power consumption to the relevant customer.” [0049], “Each time there is a VM context switch for the CPU, the registers can be read out and zeroed in order to apply the next counts to the new VM context. In embodiments with multiple counters, the CPU can instead switch to incrementing the appropriate register at a VM context switch. The counter can be updated at any appropriate time, such as at regular intervals, upon each unit or number of units of power consumption, etc. The counter also can be updated at each idle state, operational state, or other such transition. The counters can be updated with wattage information in some embodiments, which is computed for a VM using the current task and/or state of the processor, which can be written into an MSR and along with the ID of the VM associating with that wattage, such that an appropriate accounting can be performed.” [0031], “For customer instances, a guest operating system 322 can be executed using at least one of the allocated CPUs. A power management service 304, which can be separate from, or a part of, the cloud manager 302, can be in communication with any or all of these components, in order to determine a current power state, operational state, power consumption rate, or other such information that can be used to determine an amount of power consumption for each of these components over a period of time.” Where the ID of the VM is interpreted as the task ID) 
in response to the respective events, writing, by respective cores, the respective data indicating the respective changes of energy consumption of the respective cores for the respective tasks and the respective task identifiers to a trace memory shared by the plurality of processing cores of a processor. ([0045], “A CPU might receive a request with a VM_ID, and can track the amount of power consumption attributable to that VM_ID. In other embodiments, a CPU can know the VM context in which it is currently running. The processor can then expose (e.g., to the hypervisor) power consumption information by VM_ID, which can be used by the power management service to attribute that power consumption to the relevant customer. In some embodiments, a CPU might include a counter of power consumption that resets with each new VM_ID received. The CPU can know when it is processing instructions in a particular state for a particular customer, and knows when it is cycling through different operational states and idle states in response to a particular VM instruction. CPU can account for this information internally. A hypervisor or other virtual memory manager can potentially read this information on a regular basis, or at designated times, using interrupts or other appropriate mechanisms. The processor in some embodiments can track the number of Watts used over a period of time, and report or expose that information by VM_ID for a particular time slice.” [0054], “This can include storing information for the previous state, storing information for the new state, and actually switching the states.” Where tracking exposing the power consumption information by VM_ID is interpreted as placing power consumption information in a memory for the hypervisor to read. Where various types of events are “different operational states”, a period of time or by change of VM_ID and where accounting for different operational states internally is interpreted as writing the operational state for the VM_ID based on the change in the operational state which includes voltage, frequency as well as the changes in time or VM_ID)
Klein does not teach but Song teaches
memory shared by the plurality of processing cores of a processor. ([0041], “the buffer may be adapted to store, for each core 301-30N, an indication of a time stamp associated with each power state change event. Here, activity monitor 430 thus intercepts and time stamps the events in which CPU cores 301-30N enter and exit power states. In one embodiment, the record is stored in a kernel buffer. Then, at predetermined intervals, such as the interval described above, activity monitor 430 provides monitored data to predictor 435. This monitored data may thus include time stamp data as well as the activity state to indicate, during the interval of storage, how long each core was in a given state.”)

Klein and Song do not teach but Bose teaches
determining a scaling factor to resolve the estimated power usage of each of the plurality of virtual machines to actual power consumption. ([0044-45], “Illustrative embodiments provide for forming an estimate of per-chiplet power consumption within a multi-core microprocessor chip by using a specially-architected, weighted counter-based architecture that monitors specific activities and forms an aggregate value. In an illustrative embodiment, the activity counted comprises events such as instructions dispatched, instructions completed, execution regfile access, execution pipe issue types, instruction fetch unit activity, load-store unit cache activity, load-store unit DERAT activity, load-store unit prefetch activities, L2 cache reads and writes, and L3 cache weighting the different events relative to one another based on power modeling and empirical correlation work, the amount of power consumed by the chip can be approximated.”)
Bose is cited to teach a similar concept of calculating energy/power consumption.  Based on Bose, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein and Song to use different events to gather energy/power data.  Furthermore, the gathering of energy/power data improves on Klein and Song by being able to produce a more accurate estimation of energy/power consumption. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because “there is no way to predict active power usage. A user can only measure the temperature of a processor core after the power has been used to approximate how much power was used.” and “Illustrative embodiments provide for forming an estimate of per-chiplet power consumption within a multi-core microprocessor chip by using a specially-architected, weighted counter-based architecture that monitors specific activities and forms an aggregate value. In an illustrative embodiment, the activity counted comprises events such as instructions 
Regarding claim 5, Klein teaches wherein the various types of respective events are selected from a group consisting of: a change in a voltage regulator module, a change in a power state for at least one of the plurality of processor cores, or a change in the respective task identifier indicated in the first register of at least one of the plurality of processor cores. ([0049], “Each time there is a VM context switch for the CPU, the registers can be read out and zeroed in order to apply the next counts to the new VM context.”)
Regarding claim 6, Klein teaches wherein the respective data indicating the respective changes of energy consumption of the respective cores for the respective tasks is associated with at least one of a plurality of voltage domains of the respective cores. ([0054], “This can include storing information for the previous state, storing information for the new state, and actually switching the states. The overhead for the switch can be charged to either customer or both customers. For example, each customer might be charged the overhead for switching to the associated VM context, but not switching to the other VM context. Such an approach might not be fair, however, such as where the previous VM was running with very unusual parameters, providing for a significant context switching overhead. In some embodiments, the overhead for switching a new VM on can be split between the previous VM and the new VM. Various 
Regarding claim 7, Bose teaches wherein the first event is selected from a group consisting of: at least one of load and store operations, instruction dispatch, fixed point operations, floating point operations, cache reads, and cache writes. ([0024], “event counters may be associated with various combinations of one or more of instructions dispatched, instructions completed, execution register file accesses, execution pipeline issue types, instruction fetch unit events, load-store unit cache events, load-store unit D-ERAT (effective-to-real data address translation) events, load-store unit prefetch events, L2 cache reads/writes and L3 cache reads/writes.”)
Bose is cited to teach a similar concept of calculating energy/power consumption.  Based on Bose, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein and Song to use different events to gather energy/power data.  Furthermore, the gathering of energy/power data improves on Klein and Song by being able to produce a more accurate estimation of energy/power consumption. To one of ordinary skill in the art at the time the invention was made would it would have been 
Regarding claim 17, Bose teaches
wherein each chiplet further includes: one or more activity counters updated in response to detection of the first event; and one or more activity weight registers to store weightings associated with the one or more activity counters; (Fig. 4 (activity counters (430, 432, 434)))
wherein the processor is further configured to apply the weightings to values of the one or more activity counters associated with an energy consumption of the processor core. (Fig. 5 (weight factors (W1-W26)), [0055], “Counts for each of these activities are counted in a counter. The individual counts are then multiplied by a weight factor specific to that particular activity to reach a value and that value is stored in an activity counter.”)
maintain a power usage goal.” [0044]
Regarding claim 19, Klein teaches wherein the system is further configured to compute the energy consumption based on the aggregated the data associated with energy consumption according to the task identifiers. ([0045], “A CPU might receive a request with a VM_ID, and can track the amount of power consumption attributable to that VM_ID. In other embodiments, a CPU can know the VM context in which it is currently running. The processor can then expose (e.g., to the hypervisor) power consumption information by VM_ID, which can be used by the power management service to attribute that power consumption to the relevant customer. In some embodiments, a CPU might include a counter of power consumption that resets with 
Regarding claim 23, Klein teaches wherein the detecting the various types of respective events is done separately from the determining the respective data indicating respective magnitudes of the changes of energy consumption. ([0045], “In some embodiments, a CPU might include a counter of power consumption that resets with each new VM_ID received.”, where done separately is interpreted as a time difference between the new VM_ID and the changing of the power counter.)
Regarding claim 25, Bose teaches wherein actual energy consumption of processor as gathered by sensors is used to determine the scaling factor to resolve the estimated power usage of each of the plurality of virtual machines to actual power consumption. ([0045], “Each counted activity has a specific associated power use weight factor that relates to the power differential. Every time an activity happens a value equal to the power use weight factor associated with the activity is added to a counter for the activity. An activity can happen multiple times in one cycle, thus the value would be added to the counter multiple times in the one cycle. By selectively weighting the different events relative to one another based on power modeling and 
Bose is cited to teach a similar concept of calculating energy/power consumption by gathering data and scaling it. Based on Bose, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein and Song to be able to determine actual energy consumption with empirically gathered data (i.e. by using sensors). Furthermore, being able to determine actual energy consumption with empirically gathered data (i.e. by using sensors) improves on Klein and Song by being able to produce a more accurate estimation of energy/power consumption via weighting of the event counters. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because “[b]y selectively weighting the different events relative to one another based on power modeling and empirical correlation work, the amount of power consumed by the chip can be approximated.” [0045] Then, “[t]his approximated value is then used to adjust the operational parameters, such as frequency, voltage, or some other operational parameter or mode, of the chip in order to maintain a power usage goal.” [0044]

As to claims 8 and 14, Klein, Song, and Bose teach these claims according to the reasoning provided in claim 1.
As to claims 11 and 16, Klein, Song, and Bose teach this claim according to the reasoning provided in claims 5.

As to claim 13, Klein, Song, and Bose teach this claim according to the reasoning provided in claim 7.
As to claims 18, Klein, Song, and Bose teach this claim according to the reasoning provided in claim 17.

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein, Song, and Bose as applied to claim 1 and 14 above, and further in view of Greenblat  (US 2003/0172189).
Regarding claim 2, Klein teaches further comprises inserting, by the hypervisor, the respective task identifier into respective special purpose registers on the respective cores. ([0045], “A CPU might receive a request with a VM_ID, and can track the amount of power consumption attributable to that VM_ID. In other embodiments, a CPU can know the VM context in which it is currently running. The processor can then expose (e.g., to the hypervisor) power consumption information by VM_ID, which can be used by the power management service to attribute that power consumption to the relevant customer. In some embodiments, a CPU might include a counter of power consumption that resets with each new VM_ID received. The CPU can know when it is processing instructions in a particular state for a particular customer, and knows when it is cycling through different operational states and idle states in response to a particular VM instruction. The CPU can account for this information internally. A hypervisor or other virtual memory manager can potentially read this information on a regular basis, 
Klein, Song, and Bose do not teach but Greenblat
the task identifier into a special purpose register of the core ([0354], “The special purpose registers are registers that have an associated functionality, such as a task SPR, and so forth.” [0511], “Task SPR 442. The task SPR is a 32-bit read only register. The task SPR contains information on the current executing task and on the next task to be executed:”)
Greenblat teaches storing task identifiers in special purpose registers. There are a various places a task identifier could be stored on an electronic device. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would be obvious to a person of ordinary skill in the art at the time the invention was made to combine prior are element of Greenblat to store a task identifier in a special purpose register to known methods to yield predictable results in Klein, Song, and Bose.
As to claim 9, Klein, Song, Bose, and Greenblat teach this claim according to the reasoning provided in claim 2.

Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein, Song, and Bose as applied to claims 1 and 14 above, and further in view of Liu (US 2013/0086395).

the respective cores write the respective data indicating the change of energy consumption of the respective cores for the respective tasks such that the trace memory ([0045], “A CPU might receive a request with a VM_ID, and can track the amount of power consumption attributable to that VM_ID. In other embodiments, a CPU can know the VM context in which it is currently running. The processor can then expose (e.g., to the hypervisor) power consumption information by VM_ID, which can be used by the power management service to attribute that power consumption to the relevant customer. In some embodiments, a CPU might include a counter of power consumption that resets with each new VM_ID received. The CPU can know when it is processing instructions in a particular state for a particular customer, and knows when it is cycling through different operational states and idle states in response to a particular VM instruction. The CPU can account for this information internally. A hypervisor or other virtual memory manager can potentially read this information on a regular basis, or at designated times, using interrupts or other appropriate mechanisms. The processor in some embodiments can track the number of Watts used over a period of time, and report or expose that information by VM_ID for a particular time slice.” [0054], “This can include storing information for the previous state, storing information for the new state, and actually switching the states. The overhead for the switch can be charged to either customer or both customers.” Where tracking exposing the power consumption information by VM_ID is interpreted as placing power consumption information in a memory for the hypervisor to read. (Klein) and [0041], “the buffer may be adapted to store, for each core 301-30N, an indication of a time stamp associated with each power 
Klein, Song, and Bose do not teach but Liu teaches
the respective events include temperature data of the respective cores; and ([0035], “The relative power consumption of each of the cores may be determined using parameters such as, operating temperature, operating voltage, or operating frequency of each core.”)
includes the data of respective cores such as the temperature data of the respective cores. ([0035], “The relative power consumption of each of the cores may be determined using parameters such as, operating temperature, operating voltage, or operating frequency of each core.”)
Liu is cited to teach a similar concept of calculating energy/power consumption. Based on Liu, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein, Song, and Bose to be able to calculate energy/power consumption using temperature data. Furthermore, being able to use temperature data per core to calculate the energy/power consumption improves on Klein, Song, and Bose by being able to produce a more accurate estimation of energy/power consumption. To one of 
As to claims 22, Klein, Song, Bose, and Liu teach this claim according to the reasoning provided in claim 20.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein, Song, and Bose as applied to claims 1 above, and further in view of Kansal (US 2011/0213997). 
Regarding claim 24, Klein, Song, and Bose do not teach but Kansal teaches wherein the estimated power of each of the plurality of virtual machines is estimated every few hundred microseconds. ([0033], “Thus, tracking virtual machine energy boils down to two challenges. First, power measurement at microsecond or millisecond granularity”, where at microsecond granularity is interpreted as every few hundred microseconds, specifically 250 microseconds)
Kansal is cited to teach a similar concept of calculating energy/power consumption. Kansal teaches an interval of microsecond or millisecond granularity for estimating virtual machine energy. Klein, Song, and Bose do not mention the amount of time the interval should be. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein, Song, and Bose with Kansal .

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1, 8, and 14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klein, Song, and Bose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        February 8, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187